             Case 2:20-cv-00364-SAB                   ECF No. 11          filed 01/19/21     PageID.52 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                   for the_                              EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                                                                                                          Jan 19, 2021
                     MICHAEL COMTE,
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                      )
                             Petitioner                               )
                                v.                                    )       Civil Action No. 2:20-CV-00364-SAB
   STATE OF WASHINGTON DEPARTMENT OF                                  )
   CORRECTIONS INDETERMINATE SENTENCE                                 )
  REVIEW BOARD and LORI RAMSDELL-GILKEY,

                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petition, ECF No. 1, is DISMISSED without prejudice.
’




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian




Date: January 19, 2021                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY


                                                                                           (By) Deputy Clerk

                                                                              Sean F. McAvoy
